     Case 3:20-cv-00569-BEN-MSB Document 4 Filed 09/24/20 PageID.15 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                    SOUTHERN DISTRICT OF CALIFORNIA
10   NICOLE ALLEN,                         )    Case No.: 20-cv-569-BEN-MSB
11                                         )
                    Plaintiff,
                                           )    ORDER GRANTING JOINT
12                        v.               )    MOTION TO DISMISS
13                                         )
                                           )
14   PRENOVOST, NORMANDIN,
                                           )
     DAWE & ROCHA, a professional
15                                         )
     corporation,
                                           )
16                                         )
17            Defendant(s).                )    [ECF No. 3]
                                           )
18

19

20         Based upon the Parties’ Joint Motion, ECF No. 3, and good cause, this Court
21   hereby orders this case dismissed with prejudice.
22         IT IS SO ORDERED.
23

24   Dated: September 23, 2020
25

26
27

28

                                               -1-            CASE NO.: 20-cv-569-BEN-MSB
                                           ORDER
